Continuation Sheet
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance.
	Applicant argues that Shiozaki as evidenced by Whelan (Polymer Technology Dictionary) fails to disclose a method for preparing a nanodiamond-containing thermoplastic fiber including “[1] preparing diamond concentrate pellets comprising: a first thermoplastic polymer; and 0.1% to 10% by weight diamond particles… and [2] melt extruding a mixture of a second thermoplastic polymer and the diamond concentrate pellets to produce a nanodiamon-containing thermoplastic fiber having the diamond particles substantially uniformly distributed throughout the nano-diamond-containing thermoplastic fiber, the mixture comprising … from about 0.001% to about 0.25% by weight of the diamond particles” as recited in claim 1.  The examiner respectfully disagrees.
	Applicant stated that as claimed, the diamond concentrate pellets have a first concentration of the diamond particles and the thermoplastic fiber has a second concentration of the diamond particles which is less than the first concentration.  The examiner respectfully disagrees.  The claims are actually open to have a 1:1 diamond particles concentration ratio from the concentrate pellet to the resultant fiber.  This is because the concentrate pellet has a diamond particles concentration range that overlaps to the diamond particle concentration range of the resultant fiber.  
Nevertheless, if the claims are limited so that the concentration of diamond particles are to be diluted as in to have a lesser concentration in a resultant fiber than from a pellet, in which the examiner does not contend, Shiozaki et al. (JP 2012-107370) as evidence by Whelan (Polymer Technology Dictionary) discloses this concept. Shiozaki explicitly disclose the usage of a “master chip”, which is a masterbatch pellet or concentrate pellets.  Whelan was provided as concentrated mixture of additives in a carrier polymer is in form of pellets that are used in a process with a second matrix polymer (emphasis added).  Further, Whelan discloses that it is a known concept that additive(s) are in a much higher concentration in the pellet than in the final product (emphasis added). In addition for support, Shiozaki explicitly disclose of a mixed fibers made of a mixture of two polymers ([0063] and Figs 3(a) and 3(b)), wherein the concentration of diamond particle at the final product (fiber) is .001-10% [0027]. 
Shiozaki in paragraph [0063] states:

    PNG
    media_image1.png
    215
    616
    media_image1.png
    Greyscale

Here, Shiozaki discloses that a conjugate/composite fiber or a mixed fiber can be formed from at least one component containing the modified diamond particles (emphasis added). Support of a two-step process with the claimed concentration is evident in the teaching of Shiozaki mixed fibers in [0063] and figures 3a and 3b, which disclose fibers made of a mixture of two unlike polymers or an immiscible polymer blend (i.e., first polymer forms beads/granules or fibrils/needles within a second polymer matrix).  Note masterbatch pellets can be used in processes wherein the carrier polymer (i.e., first polymer) is the same or different than the second matrix polymer (see evidences provided by examiner).  If the two polymers are the same or compatible (i.e., miscible), you will get a homogenous blend of the polymers and a homogenous and second thermoplastic polymer (emphasis added).  
Thus, Shiozaki as evidenced by Whelan would have an overlapping diamond concentration range for the concentrated pellet.  In addition, Shiozaki’s example 3 discloses a pellet having a diamond particle concentration of 10% (180g of diamond / 1800g of PET). The examiner contends that this falls within the claimed range. Although the working example discloses a 1:1 ratio of diamond concentration in the first and second process, this does not neglect the explicit teaching that Shiozaki's pellet has 10 wt.% diamond particle (emphasis added).  As set forth above, Whelan was provided as an evidence to disclose the definition of a masterbatch process.  Thus, the examiner contends that Shiozaki as evidence by Whelan discloses a two-step process with the claimed concentration for the pellet as well as the final product of a fiber having a final diamond concentration of 0.001-10% ([0027]: (0.01 – 100g diamond / 1000 g fiber)).  
Furthermore, the examiner has provided additional official notices, Kutz and Niaounakis, to provide further evidences of what it is meant by masterbatch processing.  Kutz explicitly disclose that masterbatch or concentrate is sold in pelletized form and is later blended in a resin to make a final form (pg. 438-440).  Niaounakis explicitly disclose “[a] masterbatch provides a convenient way of handling small amounts of critical ingredients, like specialized additives in higher concentrations than those  occurring  in a normal mixture for subsequent dilution with the remainder of the ingredients (1.14.2 Additives and Modifiers, pg. 45).  Thus, the examiner contends that this reaffirms by the conventional definition of a masterbatch process that Shiozaki as evidenced by Whelan discloses a two-step process with the concentrations as claimed.  
all the features of the present claimed invention, Whelan is used as teaching reference/evidence, and therefore, it is not necessary for this secondary reference/evidence to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the usage of additives in a masterbatch process and in combination with the primary reference, discloses the presently claimed invention. 
	Applicant argues that the Office Action appears to rely on the general teaching of a “masterbatch” to allege that because Shiozaki used the term “master chip” once in the entire disclosure to describe a master chip including a polymer and nanodiamond particles as an intermediate step before spinning the master chip to allege that such a master chip could be used in a separate process disclosed in Shiozaki.  Despite the working example not being a masterbatch process, [0059] is an implicit inherent teaching of preparing diamond concentrate pellets and melt extruding a mixture of a thermoplastic polymer and the concentrate master pellet to produce a fiber having substantially uniformly distributed diamond particles throughout the fiber.  The examiner contends that “master chip” is functionally equivalent to the nominal term additive “masterbatch”.  As provided with numerous evidences, additive masterbatch is a concentrated mixture of additives with a carrier resin, which is cooled and cut into a granular shape to form a pellet.  This masterbatch process involves using the concentrated cut granular shape or pellet for subsequent dilution with the remainder of the ingredients (please see all second thermoplastic polymer when forming a conjugated fiber or a mixed fiber.  Thus, the examiner contends Shiozaki as evidence by Whelan discloses the masterbatch process as claimed, since Shiozaki discloses a phase-separated mixture and polymeric fibers as shown in Figures 3a or 3b in combination what a masterbatch process entails provided in the evidences. 
	Applicant argues that the general teaching of “masterbatch” fails to consider how the master chip is used in Shiozaki and to substitute the use of a “masterbatch” for dispersing colorants for the explicit processes disclosed in Shiozaki.  This has been found unpersuasive.  The examiner contends that the term “master chip” is equivalent to “masterbatch” as set forth above, as numerous evidence discloses that masterbatch is a concentrated pellet and melt extruding a mixture of a thermoplastic polymer and the concentrate master pellet.  Indeed Shiozaki fails to disclose a masterbatch process in the examples, however, it is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Shiozaki’s “master chip” in paragraph 50 in combination of Figures 3a or 3b discloses an implicit inherent teaching of a masterbatch process as set forth above.  As for applicant arguments that the evidence describes only dispersing colorants in final batches of plastic, this has been found unpersuasive.  The examiner contends that masterbatch is not exclusively for colorants.  While masterbatch does encompass color masterbatch with using pigments, however, it also encompass additive masterbatch.  Additive masterbatch involves additives that impart specific properties to a plastic.  Whelan specifically state that 
Niaounakis, which was provided as evidence, explicitly discloses “[a] masterbatch provides a convenient way of handling small amounts of critical ingredients, like specialized additives in higher concentrations than those  occurring  in a normal mixture for subsequent dilution with the remainder of the ingredients (1.14.2 Additives and Modifiers, pg. 45) as set for above.  However, applicant argues that Niaounakis fails to disclose that the critical ingredient is a solid particles such as nanodiamond particles.  However, note that while Niaounakis do not disclose all the features of the present claimed invention, Niaounakis is used as teaching reference, and therefore, it is not necessary for this evidence to contain all the features of the presently claimed invention.  Rather this reference teaches a certain concept, namely a masterbatch process and in combination with the primary reference, discloses the presently claimed invention. One of ordinary skill in the art would immediately envisage that critical ingredients would encompass solid particles.  Further, it is unclear to the examiner how Niaounakis teaches away from using a solid particle.  This is because pigments are considered to be solid particles (carbon black particles is a known pigment).  Further, independent claim 31 broadly recites “additive particles”.  Thus the combination of Shiozaki in combination of the evidences of additive masterbatch has been deemed proper.  
Applicant argues the criticality of the first concentration of 0.1 to 10% in the concentrated pellet.  This is because this has prevented “damage to the extrusion equipment” in the initial stage as a result of the size of the orifices of the first die being in a millimeter range.  This has been found unpersuasive.  The claims are directed to a method of producing a 
As to applicant’s arguments for the second concentrations as being critical to the performances characteristics of the final fiber.  This has been found unpersuasive.  Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner's position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001".
	For these reasons above, the rejections are being maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785